Citation Nr: 0012632	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  94-00 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to a disability rating greater than 30 percent 
for total right knee replacement; degenerative joint 
disease of the right knee; patellofemoral pain syndrome of 
the right knee and probable torn medial meniscus.

2. Entitlement to a disability rating greater than 20 percent 
for degenerative joint disease of the left knee; and 
status-post arthroscopic surgeries with limited extension.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active service from September 1990 to July 
1991.  Prior service in the U.S. Naval Reserve is indicated 
by record.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


REMAND

By statement received in February 1998, the appellant stated 
that he desired to present testimony before a Board 
electronic hearing under 38 C.F.R. § 20.700(e).  

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be 
granted if an appellant, or an appellant's representative 
acting on his behalf, expresses a desire to appear in person.  

Accordingly, this matter is REMANDED for the following 
action:  

The RO should schedule the appellant for 
a videoconference hearing before a member 
of the Board, as requested.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



